 Case 20-20463-GLT          Doc 71-1 Filed 09/10/21 Entered 09/10/21 16:42:51          Desc
                                Proposed Order Page 1 of 3

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                         )
                               )                  Bankruptcy Case No.: 20-20463-GLT
GREGG L. SILBERMAN             )
VANESSA L. SILBERMAN           )                  Chapter 7
                               )
                  Debtor.      )                  Docket No.:   _______
                               )
JEFFREY J. SIKIRICA, TRUSTEE   )
                               )                  Related to Doc. Nos. 56, 64, 65, 66, 69 & 70
                  Movant,      )
       vs.                     )
                               )
GREGG L. SILBERMAN, VANESSA    )
L. SILBERMAN, TREASURER OF THE )
COUNTY OF ALLEGENY, JORDAN     )
TAX SERVICE, INC., TOWNSHIP OF )
COLLIER – MUNICIPAL AUTHORITY, )
PENNSYLVANIA AMERICAN WATER )
COMPANY, FREEDOM MORTGAGE      )
CORPORATION, WESBANCO          )
BANK, INC., BARCLAY’S BANK     )
DELAWARE, AMERICAN EXPRESS     )
BANK FSB, AMERICAN EXPRESS     )
CENTURION BANK, CLUB AT        )
NEVILLEWOOD, MIDLAND           )
FUNDING LLC, NEVILLEWOOD       )
HOME OWNERS ASSOCIATION,       )
TYLER J. ABBOTT and DENISE     )
BORTOLOTTI                     )
                  Respondents  )

                                      ORDER OF COURT

         AND NOW this _____ day of September, 2021, after a Zoom Status Conference held on

September 9, 2021 concerning the closing on the Bankruptcy Court approved sale entered at

Docket 56 for real property located 2130 English Turn Drive, Presto, Allegheny County,

Pennsylvania 15142 (hereinafter “English Turn Drive”) at which said conference the Debtor and

his counsel, the buyers, representatives from BK Global, seller’s and buyer’s agent and the

Trustee as seller all participated,

         IT IS ORDERED, ADJUDGED and DECREED that
 Case 20-20463-GLT         Doc 71-1 Filed 09/10/21 Entered 09/10/21 16:42:51                Desc
                               Proposed Order Page 2 of 3

       1) the deadline to close on the Bankruptcy Court approved sale of English Turn Drive is

extended from September 17, 2021 until October 1, 2021;

       2) the Debtor, Gregg L. Silberman will complete the removal of his personal belongings and

vacate English Turn Drive by 5:00 p.m. on September 27, 2021 regardless of any further Covid

diagnoses or any other intervening event and failure to meet this deadline will result in further action by

this Honorable Court including sanctions or other remedial actions as the Court determines are

necessary;

       3)    the Debtor is to provide and pay for a cleaning service which is agreeable to the buyers,

Tyler J. Abbott and Denise Bortolotti to clean and disinfect English Turn Drive for the Covid virus and

to complete such work after the Debtor has vacated English Turn Drive but no later than September 28,

2021; and,

       4) any commissions payable from the closing to estate professionals shall be held in escrow

pending a determination as to the cause of any communication breakdown in this case .

        Prepared By. Jeffrey J. Sikirica

                                             BY THE COURT:



                                             _______________________________________
                                             Gregory L. Taddonio
                                             Judge United States Bankruptcy Court

   Consented to by:


   /s/ Jeffrey J. Sikirica                                   /s/ Shawn N. Wright____
   Jeffrey J. Sikirica, Esquire                              Shawn N. Wright, Esquire
   Attorney for the Trustee                                  Attorney for the Debtor,
   PA ID 36745                                               Gregg L. Silberman
   121 Northbrook Drive                                      PA ID 64103
   Gibsonia, PA 15044                                        7240 McKnight Road
   (724) 625-2566                                            Pittsburgh, PA 15237
   SikiricaLaw@zoominternet.net                              (412) 920-6565
                                                             shawn@shawnwrightlaw.com


                                                 2
Case 20-20463-GLT      Doc 71-1 Filed 09/10/21 Entered 09/10/21 16:42:51   Desc
                           Proposed Order Page 3 of 3

 Consented to by:


 /s/ Robert Shiller                               /s/ Denise Bortolotti
 Robert Shiller, VP Operations                    Denise Bortolotti
 BK Global                                        Buyers’ Agent & Buyer
 1095 Broken Sound Parkway                        Remax Home Center
 Suite 100                                        3328 Washington Road
 Boca Raton, FL 33487                             McMurray, PA 15317
 (855) 658-1254 Ext 7411                          (412) 515-7199
 rshiller@bkginc.com                              denise.remax.pgh@gmail.com




                                        3
